DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an inner blow-off ring; and an outer blow-off ring”. The Examiner is uncertain whether the rings are the first and second ring elements in claim 1 or different rings in the blow-off apparatus. The Examiner, as a result, cannot properly construe the claim. If they are the same rings as the first and second ring elements, they need to be written in the same language. Clarification is required.
Claims 16-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 15.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (DE102009045200).
With regard to claim 1, Frank discloses a blow-off ring (Fig. 1) for cleaning a component of an electric motor (intended use), comprising: a first ring element (10, see Fig. 1); wherein the first ring element (10, Fig. 1) has nozzles (10.1/10.2) which are connected to the annular cavity (Fig. 1) and which extend along an inner circumferential surface the blow-off ring (Fig. 1).
However, the first embodiment of Frank (Fig. 1) does not disclose a second ring element; wherein the first ring element and the second ring element are fixable to each other and wherein the first ring element and the second ring element define an annular cavity within the blow-off ring when fixed to each other.
Frank teaches a second embodiment (Fig. 2) that comprises a second ring element (10, see Fig. 2); wherein the second ring element has nozzles (10.1/10.2, Fig. 2) which are connected to the annular cavity (Fig. 2) and which extend along an outer circumferential surface of the blow-off ring (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Frank, by adding the second ring element taught by in the second embodiment of Frank, for the purpose of removing excess impregnating agent from both outer and inner surfaces of component of electrical machine by blowing or rinsing fluid medium simultaneously.  
Furthermore, the modification of Frank’s invention above discloses the first ring element (10, Fig. 1) and the second ring element (10, Fig. 2) are fixable to each other and wherein the first ring element and the second ring element define an annular cavity within the blow-off ring when fixed to each other.
With regard to claim 2, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses the nozzles (10.1/10.2) are in a form of a bore within the first ring element and/or the second ring element (Figs. 1 and 2).
With regard to claim 3, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses a first end of the bore (10. 1, Fig. 2) faces the annular cavity (at 11.2) and has a larger diameter than a second end of the bore that points out of the blow-off ring (Fig. 2).
With regard to claim 4, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses either the first ring element or the second ring element has the nozzles (Figs. 1 and 2).
With regard to claims 5, 6, and 7, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses the first ring element (10, see Fig. 1) and the second ring element (10, see Fig. 2) each have at least two seal receptacles and wherein respective seals are arrangeable in the at least two seal receptacles for sealing off the annular cavity (Fig. 2 shows the annular cavity 11.2 sealed by the body of medium lines).
With regard to claim 13, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses the first ring element and the second ring element have an L-shaped profile (Cross-section of 10, Figs. 1 and 2).
With regard to claim 15, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses a blow-off apparatus, comprising: an inner blow-off ring (Fig. 2); and an outer blow-off ring (Fig. 1); wherein the inner blow-off ring has an outside diameter which is smaller than an inside diameter of the outer blow-off ring; wherein the inner blow-off ring comprises an inner first ring element having first nozzles (10.1/10.2, Fig. 2) on an outer circumferential surface of the inner blow-off ring; wherein the outer blow-off ring comprises an outer first ring element having second nozzles on an inner circumferential surface of the outer blow-off ring (10.1/10.2, Fig. 1); wherein the inner blow-off ring and the outer blow-off ring are a blow-off ring as claimed in claim 1.
With regard to claim 16, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses the inner blow-off ring is disposed concentrically in relation to the outer blow-off ring (Figs. 1 and 2 show the outer ring 10 and the inner ring 10 are coaxial).
With regard to claims 17 and 18, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses the inner blow-off ring has an inner second ring element (Fig. 2) and the outer blow-off ring has an outer second ring element (Fig. 1), wherein the inner first ring element or the outer first ring element and the inner second ring element or the outer second ring element are integrally formed as a pot element, and wherein the component (2) is insertable into the pot element (Fig. 1 and 2).

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Frank as applied to claims 1-3 above, and further in view of Kimura et al. (US 2016/0126816 A1).
With regard to claim 8-10, the device of Frank as modified discloses the invention as disclosed in the rejection above. However, Frank does not disclose the first ring element is connected to the second ring element in an interlocking and/or a cohesive and/or a frictional manner.
Kimura teaches an interlocking mechanism (Para. [0027]) for a bowler device (62).
It is noted by the Examiner that the prior art to Kimura and the instant invention are directed to a blower device. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Kimura is reasonably pertinent to the problem faced by the inventor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Frank, by connecting the first ring element and the second ring element of Frank by the interlocking mechanism (bolts) as taught by Kimura, since bolts are designed for interlocking components together in a very secure manner.
With regard to claim 14, the device of Frank as modified discloses the invention as disclosed in the rejection above. Frank further discloses the first ring element and the second ring element have an L-shaped profile (Cross-section of 10, Figs. 1 and 2).

Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over  Frank as applied to claims 1-3 above, and further in view of Peterson (US 5,205,306).
With regard to claim 11, the device of Frank as modified discloses the invention as disclosed in the rejection above. However, Frank does not disclose the first ring element and/or the second ring element are manufactured from aluminum and/or steel.
Peterson teaches the first ring element and/or the second ring element are manufactured from aluminum and/or steel (Col. 7 lines 28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Frank, by making the first ring and second ring elements out of aluminum as taught by Peterson, since aluminum is cheap and easy to shape into ring structure (Col. 7 lines 28-29).
With regard to claim 12, the device of Frank as modified discloses the invention as disclosed in the rejection above. However, Frank does not disclose the steel is stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Frank, by making the first ring and second ring elements out of stainless steel, since stainless steel is well known in the art has anti-corrosion characteristics. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752